Citation Nr: 0632716	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for residuals 
of hepatitis A.

2.  Entitlement to service connection for prostate carcinoma, 
claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  His military occupational specialty was a 
Wheel Vehicle Repairman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In November 2002, the Board issued a decision denying the 
veteran's request to reopen his previously denied service 
connection claim for residuals of hepatitis A, and he 
subsequently appealed the decision to the United States Court 
of Appeals of Veterans Claims (hereinafter "Court").  In 
October 2003, the Court vacated the Board's November 2002 
decision and remanded the case for reconsideration consistent 
with the Joint Motion for Remand.  In November 2004, the 
Board remanded the case for further development.  

In February 2004, the RO denied the veteran's service 
connection claim for residuals of prostate carcinoma.  The 
veteran subsequently perfected an appeal as to such issue and 
it has been merged into the current appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for residuals of hepatitis A, last denied in August 1968.  
The RO denied such claim in August 1968 because there was no 
evidence showing that the veteran had hepatitis A or 
residuals thereof.

VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).

Although a February 2005 letter associated with the claims 
folder advised the veteran what evidence is necessary to 
substantiate his underlying service connection claim for 
residuals of hepatitis A, that letter did not discuss the 
basis for the denial in the prior decision.  Thus, the 
February 2005 letter does not comply with the Kent ruling.

The Board also finds that further development is necessary 
with regard to the veteran's service connection claim for 
prostate carcinoma, claimed as due to herbicide exposure in 
Vietnam.  

The law provides that "a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West Supp. 2005).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307, 3.313.  A showing of actual duty or visitation in 
the Republic of Vietnam is required to establish qualifying 
service in Vietnam.  See VAOPGCPREC 27- 97 and VAOPGCPREC 7-
93.

The veteran and his representative assert that although he 
was stationed in Thailand, he had temporary service in 
Vietnam from January 16 -19, 1967.  Review of his DD-214 
reflects that he had foreign service only in Thailand, and 
his service personnel records show that he began his tour in 
Thailand on January 14, 1967.  Further, the Service 
Department indicated that there is no evidence of record 
demonstrating that the veteran had Vietnam service, nor is 
there evidence demonstrating that the veteran was exposed to 
herbicides during service.  

In support of the veteran's claim, his attorney submitted a 
morning report dated in January 1967 which reflects that the 
veteran was transferred from the 57th Maintenance Co. to the 
14th Transportation Battalion.  A unit history excerpt 
(origin unknown) shows that the main body of the 14th 
Transportation Battalion arrived at Cam Ranh Bay, Vietnam in 
September 1965 and departed Vietnam in April 1972.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the veteran's 
service connection claim (i.e., competent 
evidence that the veteran currently has 
hepatitis A or residuals thereof).  This 
notice is outlined by the Court in Kent, 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim.

2.  The RO should submit copies of the 
Camp Friendship morning report, and 
excerpt regarding the 14thTransporation 
Battalion submitted by the veteran's 
attorney in June 2005 to the National 
Personnel Records Center (NPRC), and ask 
that NPRC confirm whether this or any 
other document in the personnel folder 
confirms that the veteran served in 
Vietnam in January 1967.  

3.  Following such development, the RO 
should review and readjudicate the 
veteran's new and material claim, and 
service connection claim for prostate 
carcinoma.  If any benefits sought on 
appeal remain denied, the RO shall issue 
the veteran and his attorney, a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the claim must be returned to the Board.  The 
Board intimates no opinion as to the final outcome of the 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2005), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

